JAMES M. SMART, JR., Judge.
Dan Moore appealed the circuit court’s grant of Respondent’s motion for judgment on the pleadings, which dismissed Moore’s petition for declaratory judgment. In that petition, Moore sought to claim that the Missouri Board of Probation and Parole violated his constitutional rights when it refused to release him from confinement on good time credit. Moore ap*466pealed the dismissal to this court. In the meantime, on January 4, 2004, while this appeal was pending, Moore was released from confinement. Accordingly, the appeal is now moot. Appeal dismissed.
HOWARD and LOWENSTEIN, JJ„ concur.